OFFICE OF THE   ATTORNEY      GENERAL   OF TEXAS
                             AUSTlN




Dap8rtunt    of   Agrioultiuro
Amtin, Tsxes
                          Attrntilm: IIr.the




                                             OM888 or now oar6
                                               en otmr ,than
                                               ul8pOUR eppsoprl-
                                               a tha q+propr%a-
                                           ,ooo.oo8et aut.
    l(b) The ap;ropriatlona herein provided
    are to be construed es the seximum 8ums
    to be ap~rcprlated to and for the ssraral
    purposes named herein, and the amounts
    am IntendmY to oover en4 shell cover the
    entire oost of the respective item0 and
    tL4 same shell not be SUpFbSm6nted from
    eny other eouros; an@, except as other-
    wlae provided, no other expenditures shall
    be made, nor ehall any other obll;atio 8
    be incurred by any dapartmantof this % tate,
    provided however that nothing herein ehall
    prevent any department head fromyaying
    16~s than the maximum smount set iorth for
    any salaried posftions.*

    Vlease advise if the Divisions of this Zepart-
    ment, other than Weights and Xsasurse Xvielon,    can
    Furohass car8 from the regular traveling expense ap-
    Froprlaticn or is it lrirndatorythet all purohasos
    of new cara for any 4lvialon, other than Spsoial
    i%nd l.ump sum approp:.iatlone, be from the approprl-
    atlondFour   Thnuaand ($k.OOO.O~) Dollars as as%
     out above.*

             6 Corpus Zuris Gecunctum, at paea 123, gives the fol-
10x5~     definition of the terns *sgpropriationw:

             "The word implIes use, an0 has been defined
        as meaning  set of setting apart or assigning to a
        particular u6a or person, in exclusion oi all
        othera; act of turnin9, ssttirg aelde, tsklng pea-
        session or, CT apply?ng to a rartioular use; a~-
        plication ta a special use or purpose; setting
        apart formally or officially for a special use or
        purpose. . . . Used In connection with public funds,
        tee phrase ~has keen held to imply a 1eglelative ln-
        tent an6 aot en4 s specific pur~osa for which tha
        arprcp~4.etlon 918s .msde, e specific authority to
        spend, ownership, and the axletenoe of funda appli-
        cable to the designated purpose, eithcs a genersl
        fund or e apeaiflo designated fun5 in esse or for
        rtf~oh provision hos been DBBQ.~

              Thus, w s6e thet the very definition of the term
V*e?propr~iation"involves thrzq,hout an idea oi a fund s?t aslse
for apcific      purpoaa cr uoe.  Followi~ tic this Idea, 1% find
that it is a ~11 e:rtabllshed ru,la that public    :nonsys my sot
be :‘jiverted   from that specific purpose fdr whioh they were ap-
proyriute0.      5ee 6 Corpus auris Seoundum, pq:e 12:, 4 Corpus
JUIS   1640,     25 Ruling Cam   Law 396, 34 Ter. Jurisprudmce,      314.

          Further, In the ease b&ore ua, it is plain sod ob-
vious that the Legislature did not Intend the traveling expenas
fund to be used for the purahaaa of autosoblles beaauae the
treoeling sxperm fund is efit out in Item 3 with no mantior. or
automobiles wherein in the very next Item (No. 4) specifia pro-
vialon 16 made for tha puPdUUJs or new aara by satd departmnt.
          Therefore, WC conclude with our opinica, and you are
reepectiully advlacd, t&et, the $30.000 travel expanse appmTp~la-
t8d item mey not b6 ured ror the purchase or automobiles.
wording of thle particular motion of the Appropriation Bill
would i!:diaaQe that only that fund of #l,,OOO.OO ae set up by Section
.$would be avellable tor suoh a purpoae.~

               Trueting
                    that thle sati8ractorlly anewarm your
puestions, vi8 remain

                                            Yours vwg   truly

                                       Ki”JYlRlUEYGE?iEXALO?TEXAS



                                       BY


                                       BY          (Suned)
                                                   Grundy Wllllzw~